Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendments to the drawings and specification filed on February 14, 2022, the objections to the drawings set forth in the non-final office action mailed on October 22, 2021 are withdrawn.
Claim Objections
In light of the amendments to the claims filed on February 14, 2022, the objections to the claims set forth in the non-final office action mailed on October 22, 2021 are withdrawn.
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on February 14, 2022, the 112b rejections to the claims set forth in the non-final office action mailed on October 22, 2021 are withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabellini.
In regards to claim 1: Tabellini teaches a gangway for a multi-car vehicle (abstract) comprising a bellows (Figure 6 reference 110) and an endframe (Figure 6 reference 300), the bellows being attached to the endframe (Figure 6, indirectly), wherein 


In regards to claim 9: The gangway according to claim 1 is taught by Tabellini. Tabellini further teaches wherein the gangway has a further bellows attached to the endframe (See Figure 1 and abstract).
In regards to claim 16: The gangway according to claim 1 is taught by Tabellini. Tabellini further teaches a crimping element (120) attached to the endframe (indirect attachment to endframe via the bellows), the crimping element having a crimping mouth, wherein an other part of the bellows is inserted into the crimping mount and held inside the crimping mouth (See Figure 6 of Tabellini).
In regards to claim 7: The gangway according to claim 16 is taught by Tabellini. Tabellini further teaches wherein the crimping element is a lath (See Figure 6 wherein the crimping element is a generally thin and narrow strip matching the definition of a lath).
In regards to claim 8: The gangway according to claim 16 is taught by Tabellini. Tabellini further teaches wherein the endframe has a profiled beam (Figure 6 reference 
In regards to claim 14: Tabellini teaches a method of attaching a bellows of a gangway for a multi-car vehicle to an endframe of a gangway, comprising: partially attaching a holding element (Figure 6 reference 10) having a holding surface (Figure 6 leftmost surface of reference 10) to the endframe (Figure 6 reference 300), arranging a part of the bellows (Figure 6 reference 17) between the holding surface and a counter surface (Figure 6 reference 310) on the endframe, and tightening the attachment of the holding element to the endframe such that the part of the bellows arranged between the holding surface and the counter surface is pressed against the counter surface by the holding element (Paragraphs 0044 and 0046).
In regards to claim 15: The method of claim 14 is taught by Tabellini. Tabellini further teaches wherein arranging the part of the bellows between the holding surface and a counter surface on the endframe comprises arranging a part of the bellows between a bulge of the holding surface and a bead of the counter surface on the endframe (See annotated Figure 6); wherein tightening the attachment of the holding element to the endframe such that the part of the bellows arranged between the holding surface and the counter surface is pressed against the counter surface by the holding element comprises tightening the attachment of the holding element to the endframe such that the part of the bellows arranged between the holding surface and the counter surface is pressed by the bulge of the holding surface against the bead of the counter surface by the holding element (See annotated figure 6 where the part of the bellows is pressed between the bulge and the bead) ; and wherein holding a part of the bellows against the counter .

    PNG
    media_image1.png
    375
    595
    media_image1.png
    Greyscale

Claims 1, 4, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an alternate embodiment of Tabellini.
In regards to claim 1: Tabellini teaches a gangway for a multi-car vehicle (abstract) comprising a bellows (Figure 4 reference 110) and an endframe (Figure 4 reference 300), the bellows being attached to the endframe (Figure 4, indirectly), wherein 

a holding element (Figure 4 reference 10) is attached to the endframe, the holding element having a holding surface (Figure 4 leftmost surface of reference 10) that faces a counter surface (Shown but not labeled in Figure 4, reference 310 in other figures) on the endframe, whereby a part (Figure 4 reference 17) of the bellows (Figure 4 reference 110) is arranged between the holding surface and the counter surface and is pressed against the counter surface by the holding element (Paragraph 0044), wherein the counter surface has a bead (See annotated Figure 4 below) and the holding surface has a bulge (See annotated Figure 4 below), and wherein the part of the bellows (Figure 4 reference 17) is pressed by the bulge against the bead (Examiner notes the bulge presses the part of the bellows 17 against the bead while the part of the bellows 17 is within structure 2, 4).

    PNG
    media_image2.png
    403
    552
    media_image2.png
    Greyscale

In regards to claim 16: The gangway according to claim 1 is taught by Tabellini. Tabellini further teaches a crimping element (Figure 4 reference 2,4) attached to the endframe, the crimpling element having a crimping mouth (2), wherein an other part of the bellows (See part of bellows above 17 held in crimping mouth of crimping element 2,4) is inserted into the crimping mouth and held inside the crimping mouth (See Figure 4).
In regards to claim 4: The gangway according to claim 16 is taught by Tabellini. Tabellini further teaches wherein the crimping element is an angled part (See Figure 4 angle of crimping element 2,4), one end of the angled part being an attachment part (4) of the crimping element, the attachment part being the part that is attached to the endframe (See Figure 4), the other end of the angled part being a crimping part that has the crimping mouth (2).
Allowable Subject Matter
Claims 2, 3, 5, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 2: Tabellini teaches the gangway according to claim 16. Tabellini fails to teach wherein the crimping element is attached to the endframe by means of a screw. Furthermore, there would be no motivation nor would it be necessary to attach the crimping element (Figure 6 reference 120 or Figure 4 references 2,4) of Tabellini with a screw as it already attaches via the ridges in the endframe (300) and the ridges on the holding element pressing the crimping element into place (In the instance of Figure 4) and in the instance of Figure 6 there would be no motivation nor would it be 
In regards to claim 3: The claim recites an additional bead on a surface of the endframe where the crimping element has a recess that cooperates with the additional bead. The prior art fails to teach an additional bead. Additionally, it would not be obvious nor would there be any motivation to provide an additional bead on the endframe of Tabellini. 
Claims 5 and 10-12 were previously recognized to have allowable subject matter. An updated search did not reveal any additional prior art that would read on the claims. 
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 15 and 16 that the element 10 which Tabellini describes as an insertion element cannot be considered a holding element are not persuasive. When placed as shown in Figures 4 and/or 6, element 10 of Tabellini is holding the structure in place so that the part of the bellows is held attached to the endframe through the tension in element 2,4. The 

Applicant’s arguments on page 16 that the holding element 10 of Tabellini is not attached to the endframe have been fully considered and are not found persuasive. Examiner notes that when element 10 is placed in the structure as shown in Figures 4 and 6, it is wedged in and tension holds it in place against the endframe. This can be considered attachment. The claim does not recite a specific attachment that would preclude a wedged attachment where it is pressed against by the endframe by another structure such as element 2,4. 

Applicant’s arguments on page 16 that the part of the bellows (17) is not arranged between the holding surface and the counter surface is not found persuasive. Figures 4 and 6 have been annotated for clarity. It can clearly be seen that part of the bellows (17) is between the two surfaces in both figures. While the part 17 is directly contacting element 2,4, in both embodiments, it is still held between the 2 surfaces. Furthermore, the claims do not recite that the part of the bellows are directly between the two surfaces and contacting the two surfaces directly. 

Applicant’s arguments on page 19 that the bulge is not on the holding surface of Tabellini are not persuasive. The bulge, while on the right side of element 10 is still on or attached to leftmost holding surface of element 10 of Tabellini. See annotated Figures 4 and 6 above. 


    PNG
    media_image3.png
    401
    610
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    334
    520
    media_image4.png
    Greyscale



. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                             


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611